European integration process of Montenegro (debate)
The next item is the Council and Commission statements on the European integration process of Montenegro.
Madam President, Commissioner, ladies and gentlemen, you will be voting on the resolution on the European integration process of Montenegro tomorrow. I consider the commitment of the European Parliament to preserve the openness of the European Union very commendable. At the same time, you will also have an important role in winning over the general public of the Member States to the cause of enlargement, of enlargement based on conditionality. The resolution you will be adopting tomorrow also confirms the realisation of this responsibility.
Let me tell you that there is utmost commitment on the part of the Council as well. In line with the renewed enlargement consensus approved by the European Council, the Council confirmed in its conclusions of 14 December 2010 that the EU firmly supports the continuation of the enlargement process in the Western Balkans countries on the basis of the principles and conclusions adopted.
The Hungarian Presidency of the European Council is also deeply committed to this objective. I would like to thank you for the excellent work you have done, and for contributing through this resolution to the consolidation of Montenegro's achievements, for which there is a great need throughout the accession process.
We have confirmed Montenegro's European perspective on several occasions. The stability of the country and its orientation towards Europe, which is supported by all political parties as well as the majority of the citizens, and the high degree of consensus between the various ethnic groups, are all features which make Montenegro a stabilising factor in the Western Balkans region.
Let us not forget that Montenegro achieved visa liberalisation, the conclusion of the stabilisation and association agreement, and obtained candidate country status within 12 months. These are significant results, and prove that a European perspective acts as a driving force for the preparations of a country. The EU must therefore acknowledge the commitment and achievements of the countries intending to join. Thanks to the progress made, further steps can be taken in the country's European programme; new commitments can be made and new requirements can be formulated. To this end, delegations of the EU institutions and the Member States, at different levels and in different fields, are meeting on a daily basis these days.
We therefore welcome the current steps taken by Montenegro, particularly the action plan just adopted by its government, drawn up in response to the recommendations formulated in the Commission's opinion, and we also welcome the method employed, namely, that the government held extensive consultations with civil society before the drafting of the action plan.
Please allow me to give a quick list of the so-called key priorities where progress needs to be made. These are also mentioned in the Commission's November 2010 opinion. These include the reinforcement of the rule of law, the continuation of the reform of public administration, as well as the strengthening of public administration capacity, the adoption of an electoral law that complies with the constitution, and increased media freedom. This is not only important from a legal point of view, but also represents a touchstone for the political maturity of the authorities. Furthermore, it is extremely important to guarantee the legal status of persons who were forced to leave their homes and to respect their rights, as is the fight to eliminate organised crime and corruption. We are expecting serious progress from Montenegro in this respect as well.
In order for any subsequent step to be taken in the stabilisation and association process in general, and specifically in the commencement of the accession negotiations, it is very important for Montenegro to make progress in these areas and also to make further efforts. It is essential for Montenegro to fulfil its undertakings and to be able to present tangible results.
Ladies and gentlemen, Montenegro plays an important part in regional cooperation. It engages in close cooperation with its neighbours and we honestly welcome the constructive role it is playing in stabilising the region and promoting good neighbourhood relations, particularly as the country holding the Presidency of the South-East Europe Cooperation Process.
Moreover, Montenegro is home to the new workgroup on culture and society of the Regional Cooperation Council, the Cetinje Parliamentary Forum. Integration is inconceivable without regional cooperation, and Montenegro sets an example in this respect.
The resolution to be adopted by Parliament represents an actual stocktaking of achievements. It is an accurate account of the current situation and a useful guideline to the tasks of the candidate country. I congratulate the rapporteur, as well as all those who actively participated in the creation of the document.
Finally, I would like to encourage Montenegro and the Montenegrin authorities to continue their reform efforts and to endeavour to meet the expectations of their own citizens.
Member of the Commission. - Madam President, it is an honour for me to address the European Parliament on the European integration process of Montenegro. Let me start where the Presidency has ended in congratulating the rapporteur for Montenegro, Mr Charles Tannock, on his report, and expressing my gratitude to all honourable Members who have contributed. Parliament plays a key role in enlargement policy. I believe that, with the concerted action of all the European institutions, we can achieve more.
Montenegro's overall progress towards fulfilment of the criteria for European Union membership has been remarkable. There is a growing political consensus. The country has made important progress in putting in place its legal and institutional framework. It is also strongly committed to regional cooperation. There is a solid record of structural economic reforms and progress in most areas of the acquis.
The European Council decision to grant candidate status to Montenegro is a recognition of these achievements and a strong signal which confirms the credibility of the European Union's enlargement policy. The country has entered a decisive stage. Candidate status is a great responsibility for Montenegro. Tangible results are needed in order for Montenegro to be able to move to the next stage of European integration. I am confident that the European Parliament resolution will send the right message to Montenegro of acknowledging past achievements, but also the strong expectation that the reform process will be pursued with determination and that all the key challenges on Montenegro's path to European Union membership will be thoroughly addressed.
I met the new Prime Minister of Montenegro, Dr Igor Lukšić, last week. His commitment to pursuing the reform process and his strong determination to meet the key priorities set out in the Commission opinion are encouraging. On 17 February, after public consultations with civil society and talks with the Commission services, the government adopted an action plan to address the priorities. It is now crucial to focus on implementation and establish a solid track record.
The key priorities set out in the opinion are a significant, but achievable, challenge that requires the involvement and commitment of all actors in Montenegro. Previous enlargements have shown the importance of addressing key issues under the political criteria, as well as Chapter 23, early in the accession process. Early solid achievements in this area in Montenegro, notably, in the politicisation of the public administration, the strengthening of the independence of the judiciary and the effective fight against corruption and against organised crime, will later ensure smooth negotiations and integration into the European Union.
Montenegro must improve its electoral framework, in line with the recommendations of the OSCE/ODIHR and the Venice Commission. The Parliament needs strengthening, which is an important priority for both the Commission and the European Parliament. Effective compliance with European standards in the field of human rights is essential, in particular, regarding freedom of expression and relations with civil society. Further efforts are needed to strengthen anti-discrimination policy, notably, gender equality and the effective protection of vulnerable groups. Sustainable solutions are needed for displaced persons.
Other shortcomings identified in the opinion and in your draft resolution also need to be addressed. Montenegro needs to strengthen its administrative capacity and to upgrade its preparation in a number of areas of the European Union acquis. The future of Montenegro undeniably lies in the European Union and we should act responsibly. The credibility of our enlargement policy is based on the enlargement countries respecting the conditionality towards the European Union and the European Union respecting its commitment towards the enlargement countries.
It is in all our interests to ensure that the progress of Montenegro towards the European Union is based on solid achievements and concrete results. Montenegro's performance this year will be assessed in the enlargement package due in October 2011. Only when the Commission has established that Montenegro has achieved the necessary degree of compliance with the accession criteria, in particular, the seven key priorities set out in the opinion, will it be in a position to recommend opening negotiations.
on behalf of the ECR Group. - Madam President, I visited Montenegro twice during the past eighteen months, with my colleague Anna Ibrisagic from the PPE as shadow rapporteur, to form my own assessment of the country's progress towards, first, candidate status and, now, the prospect of EU membership.
I have been extremely impressed by the diligence and commitment of the entire Montenegrin Government. No matter how small it may be, it is certainly one that works extremely hard. I would pay very special tribute to the former prime minister, Milo Ðjukanović, and his recent successor, Igor Lukšić, who have both been pragmatic and, at the same time, single-minded in their approach and in their quest to lead their country towards EU accession and NATO accession.
The onus is now on Montenegro to meet the EU's expectations. In particular, the Montenegrin Government needs to address the seven key priorities identified by Commissioner Füle in the Commission's opinion. I particularly emphasise the issue of corruption and organised crime, on which there are clear and well-defined benchmarks for measuring progress.
I am pleased that last month, the government adopted a very well formulated action plan aimed at responding to these priorities and demands. In my view, Montenegro is now ready to start negotiating EU membership as an official candidate, and it is curious that the Commission should be insisting on a significant time-lapse between the granting of official candidate status and the opening of negotiations. This delay has no real justification or apparent basis, according to my reading of the Treaties. More importantly, it is hardly the most positive signal to send to Podgorica, or indeed to countries elsewhere in the region, such as Macedonia, working hard to obtain candidate status.
I only hope that this enforced wait, which now is inevitable and is frustrating to Montenegro, will not result in a weakening of the country's commitment to an engagement with the European Union.
Montenegro should be judged solely on merit, facts and achievements. Its case should not be tied to the progress in other neighbouring states in the western Balkans. Montenegro is a small country but a beautiful country, which has enjoyed remarkable stability and economic growth since its peaceful divorce from Serbia. It has few, if any, internal ethnic or religious problems, unlike some of its larger neighbours. It has a minor border dispute with Croatia, which it will resolve peacefully before the International Court of Justice. It has recently negotiated and ratified extradition treaties with both Serbia and Croatia in the fight against organised crime.
It is euro-based: it has the euro without being in the eurozone, believe it or not. Its economy remains undiversified - sadly - relying mainly on tourism and one aluminium smelter. It needs to create more jobs in hydroelectric power for export, and financial services may well be another solution.
Personally, I remain optimistic for what is essentially a very good news story in the western Balkans.
Madam President, as shadow rapporteur for Montenegro for the Group of the European People's Party (Christian Democrats), I would first like to thank Mr Tannock for his excellent cooperation and a very sound and well-balanced report. I would also like to urge my fellow Members to give their support tomorrow to the report that we have before us.
I would like, in particular, to emphasise the fact that I have a very positive view of the European Council's decision of December 2010 to grant Montenegro candidate status with the prospect of EU membership. At the same time, it is important for us not to stop there, but to quickly continue towards the goal, which is EU membership for Montenegro. The political and economic stability that Montenegro has continually shown right from the time it became independent is immense. This country is often described as a success story - and we heard it today from the Council, too.
Like Mr Tannock, I also think it is regrettable that candidate status has been disconnected from the right to begin negotiations. I therefore believe that the Commission should initiate membership negotiations as quickly as possible and set a date to start these negotiations with Montenegro. It is clear that the reform process must continue, for example, within the judiciary and with regard to combating conflicts of interest in public administration, and that the priorities recommended by the Commission must be dealt with, but I would nevertheless like to praise the government of Montenegro for the positive reforms that it has succeeded in implementing so far.
Today, we have Montenegro's ambassador with us here in the Chamber, and I hope and look forward to the day when we can welcome not only the ambassador, but the whole of Montenegro to the EU and the representatives of Montenegro to this Parliament.
Madam President, I would like to thank Mr Tannock for his constructive cooperation on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, too. I am pleased that Montenegro can now pursue a path towards EU membership. I agree that the Commission should initiate the negotiations as soon as possible, provided, of course, that Montenegro continues to move towards the EU's targets.
The fact that Montenegro has now been granted candidate status sends out a strong signal about the EU's commitment to the future of whole of the former Yugoslavia in the EU. Like Croatia, Montenegro can show the remaining countries the way to EU membership. Rapprochement to the EU is a key factor for both prosperity and stability in the region. That is abundantly clear.
Montenegro is a small, new and peaceful country that is strongly committed to regional cooperation. It has good relations with its neighbouring countries and, hence, good prerequisites for success in the forthcoming membership negotiations. However, there are areas that require vigorous reforms. The legal and administrative capacity to form a fully viable society based on the rule of law has been strengthened, but more is still required. Corruption and organised crime are rife and the legal system needs a great deal of further enhancement in order to meet the EU's requirements.
I have tabled a number of amendments in order to point out that Montenegro also needs to strengthen the position of women, secure freedom of the press, safeguard the fundamental rights of workers and minorities and, in particular, develop civil society. We must not forget that these, too, are crucial areas in the forthcoming EU negotiations. I welcome Montenegro's membership of the European Union as soon as possible.
Madam President, I would like to congratulate Mr Tannock on his report and on the cooperation he has shown in formulating it. If, by adopting the resolution on Montenegro, we wish to renew, in principle, the commitment towards continuation of the process of European Union enlargement and towards enabling all the states of our continent to develop under the aegis of Union membership, then we first need to ensure fulfilment of the following steps, first of all for Montenegro, and then also for Serbia, Macedonia, Bosnia and Herzegovina and Albania, not forgetting Turkey of course.
For Montenegro, this would mean that the granting of candidate status and the decision, in principle, to start negotiations should be followed by the actual opening of negotiations. Meanwhile, much more work awaits the Montenegrin Government in terms of harmonising legal systems and enabling administrative capacities. The fight against corruption, in all its diverse forms, must continue and must result in the conviction of those who have engaged in corrupt practices.
Ensuring equality and respect for women is not a task that deserves to be highlighted today only. Freedom of expression, media independence and protection of minorities are all values which any candidate for membership in the European Union must unconditionally respect.
The young Montenegrin democracy must provide an appropriate and prominent place in its society for NGOs. Commissioner, I would like to bring to your attention a particular wish which I heard while staying in Montenegro and speaking to its politicians there. It is important that relations between Montenegro and Serbia evolve without Serbia attempting to interfere with its neighbour's development through ethnic Serbian parties. That school of thought has already done great damage in the history of south-eastern Europe.
on behalf of the Verts/ALE Group. - Madam President, Commissioner, I would also like to thank our colleague, Charles Tannock, for a very good and well-balanced report and I am glad we found consensus here in regretting the decoupling of the candidate status for Montenegro from opening the negotiations. As previous speakers have said, I would also like Montenegro to move forward with negotiations and I hope the delay will not be too long. I am happy also to hear from the Hungarian Presidency that they are strong supporters in the enlargement process. So I hope there will be progress this year, at the latest, following the progress report. Montenegro has achieved a lot in the past and in recent years, but there are still quite a few areas of concern. I would like to mention three: fighting corruption, discrimination and ecological issues.
In the fight against corruption and organised crime, I am glad that in this report, we also demand from the state authorities that they refrain from pressurising NGOs and civil society organisations that investigate corruption and organised crime. They should be free to do their work and support the state in removing corruption and organised crime.
The second aspect is anti-discrimination. There are still lots of groups where, despite good legislation, anti-discrimination is not working: Roma, Ashkaeli and Egyptians, LGBT people; we should also mention gender equality on International Women's Day.
Finally, on ecological issues, Montenegro defines itself in its constitution as an ecological state, which is great. The problem is, despite the beautiful coast and mountains, if good transparent progress is not made by having environmental assessments, then this beautiful countryside is in danger of being destroyed. So, I hope that this country will move forward, involve civil society, and have transparent processes in its ecological areas, especially hydro-electric power plants.
Madam President, I agree with most of the speakers so far that Montenegro has made considerable progress towards EU integration despite a poor starting position. In common with the other former Yugoslav republics, it has had to cope with the collapse of Communism, coming together with the collapse of the state, the war that followed, and then having to build a new system on the ruins of the old.
This is no easy task and some of the negative features of the previous system have lived on in new guises. What is important, however, is the emergence of a younger élite that has committed itself to a European future, in which it was certainly helped by the unsuccessful union with Serbia. Problems remain, of course. We have heard about some of these, the usual ones that former Communist states have had to cope with: corruption, criminality, abuses in the administration of justice, a not particularly efficient public service, and the like.
The remedying of these and parallel flaws in the political, economic, legal and administrative systems will require a major effort on the part of the leadership, and it should be prepared for both active and passive resistance from the beneficiaries of the existing system. Every former Communist country has had to face analogous difficulties. The determination of both élites and public opinion to offer a European future is probably the single most important factor ensuring Montenegro's eventual accession to the EU.
(SK) Madam President, progress in the European integration process is one of the fundamental factors contributing to the further development of Montenegro. From an economic perspective, the country has achieved a certain level of macro-economic stability, and has also advanced successfully in the sense of fulfilling the political criteria set out at the Copenhagen Summit, or the Copenhagen sitting of the Council.
However, we must bring more pressure to bear, especially in the area of strengthening the rule of law - including reforms to the judiciary - and it is also essential to continue the ongoing effort in the fight against corruption and organised crime. It is also desirable to see progress in the reform of the public administration and electoral reform, and a stronger role for parliament
Emphasis must be placed on the implementation of freedom of expression and media freedom. It would also be appropriate to cooperate with civil society, and to try and address discrimination and the social and economic integration of minority groups in the population, including the Roma. Regional cooperation and correct neighbourly relations are undoubtedly one of the other preconditions for a successful Euro-integration process.
Commissioner, ladies and gentlemen, Montenegro has made a considerable effort in the attempt to fulfil the criteria set out for successful integration into the European Union, and it is therefore time to consider granting candidate country status. I believe that this will be achieved.
Madam President, first of all, I would like to thank and congratulate the rapporteur, Mr Tannock, for the excellent report and very good preparation of the relevant resolution.
Montenegro has made good progress in the integration process. The country also plays a constructive role in maintaining regional stability. It is on the right track, which was confirmed last year by the Commission and the Council granting Montenegro candidate country status. I hope that it will ensure that the remaining criteria for opening accession negotiations are fulfilled soon to enable those negotiations to be started.
Until that happens, Montenegro's government needs to focus on progress in key areas, which have been clearly indicated. Let me summarise them as follows: the rule of law, the fight against corruption and organised crime, election legislation, strengthening Parliament's supervisory role vis-à-vis the government and broader involvement of civil society in interaction with the government, the reform of justice, with continual strengthening of the independence of the judiciary and prosecution, and tackling corruption, which undermines state institutions, economic and social development and the functioning of the public administration.
Finally, I am glad to see that Montenegro is continuously proceeding further in the integration process. That is why I hope that the Council will decide to open negotiations with the country really soon.
(SL) Madam President, Mrs Győri, Commissioner Füle, I would like to congratulate the rapporteur, Mr Charles Tannock, on the achievement represented by the resolution on Montenegro, on which we will be voting tomorrow. Montenegro is a major hope for the process of European Union enlargement across the Western Balkans. Montenegro is a state and society without any objective problems which might prevent it from doing what is necessary to attain membership of the European Union. However, its neighbours, Bosnia and Herzegovina and Macedonia, have not been so fortunate.
The European Commission's seven key priorities are clear and I would suggest that Prime Minister Igor Lukšić's government addresses them in a determined fashion and in this way opens negotiations on Montenegro's full membership. In doing so, the government should rely on Montenegro's civil society, free-thinking intellectuals and non-governmental organisations. The critics are not Montenegro's enemies, the independent media are not enemies, but a valuable asset for Montenegro. Obviously, combating corruption and organised crime remains key. In the words of a Montenegrin folk song: 'Montenegro may be small, but it is honourable and fair'.
(RO) Madam President, stability in the Western Balkans region will be strengthened even further with Montenegro's recommendation as a candidate country by the European Commission. At the same time, I wish to mention how important it is to comply exactly with the Copenhagen criteria, which are key to the progress of EU integration. Although a great deal of progress has been made, the Montenegrin authorities still have reforms to implement in key sectors. For example, I feel obliged to mention the report from the Commission on the spread of corruption and illegal tax transactions. With this in mind, the most important measure is to create a specialist structure for combating these problems.
On the other hand, the rights of minorities, and I am referring here, in particular, to those of the Roma, still do not have the necessary legislative basis. The reference to the status of minorities in the fundamental law, together with their rights, will be a positive sign for European integration. I welcome the promotion of Montenegro as a state championing the green movement. One of the EU's key objectives is environmental protection. On this point, I want to draw attention to the adverse impact which excessive, poorly managed tourism has. One consequence could be to extend the future accession negotiations.
Finally, I wish to mention that Montenegro's prospect of EU integration is helping Europe come to terms with its past in the Balkans region as a whole.
(HU) Madam President, Mrs Győri, Commissioner, I am pleased that the Hungarian Presidency considers enlargement in the Western Balkans region one of its priority tasks, and I trust that this will substantially contribute to Montenegro advancing from the stage of candidate country to finally commencing accession negotiations. My fellow Members have already mentioned how important the fight against corruption is in the accession of a Western Balkans country, but there are two other key areas. One is the quality of its neighbourhood relations. In this respect, Montenegro has performed very well by signing agreements with Croatia and Serbia.
The other is minority issues. Montenegro has an exemplary minorities act, which, in many respects, builds upon the experience gained from the local minority government model of my home country, Hungary. However, I note with regret that at the moment, the electoral law fell through for the very reason of minority representation remaining unresolved. I hope that our Montenegrin friends will solve this problem as well.
(PL) Madam President, I would like to start by congratulating Montenegro on achieving the status of candidate country for accession to the European Union in December 2010. The political dialogue between this country and the EU institutions is at a very advanced stage, despite the fact that it has not been going on for long. Evidence of Montenegro's high level of commitment and strong political will to make changes can be seen in the way that it has implemented reforms under the Bologna process, for example, or in the improvements it has made to the functioning of the labour market.
As emerges from the Commission communication on Montenegro's application, however, continuing high levels of unemployment point to a discrepancy between the skills which are available and those which are required, thus revealing the education system's weak points. Montenegro should therefore make every effort to ensure that all social groups, including those at risk of social exclusion, have the opportunity to receive high quality general education and training, in order to equip its citizens with skills which increase their chances of employment.
(PL) Madam President, this debate has shown that Montenegro is increasingly well-prepared for accession to the European Union's structures. It goes without saying that this is important for Montenegro itself, but I should like to draw your attention to the fact that there are also two other dimensions to this process. The first is a European dimension, demonstrating that the principles and values governing the European Union's actions are still attractive to the rest of Europe. The second dimension relates to the Balkans, since this process shows the other Balkan states what path they can, and indeed should, follow. It is a difficult path, but one which is not impossible.
I have one very quick question: would Commissioner Füle mind giving us a timetable for Montenegro's future accession to the European Union? Thank you very much.
Madam President, as a citizen of Romania with a strong belief in the benefits of a prosperous multi-ethnic society based on peaceful coexistence and reconciliation between nations, I welcome Montenegro's efforts to comply with the Copenhagen criteria, as regards the stability of institutions guaranteeing democracy, and to correspond to European and international standards.
Montenegro is a parliamentary democracy based on a constitutional and legislative framework for the rule of law, human rights and the respect for and protection of minorities.
However, there are serious gaps in the implementation of legislation. Corruption remains prevalent, organised crime continues to be a serious problem and there are concerns over the efficiency of the judiciary.
I encourage Montenegro to continue its constructive engagement in regional cooperation and in strengthening bilateral relations with neighbouring countries.
(SK) Madam President, last week's visit by Commissioner Füle shows that the commitment of the Montenegrin Government to European integration is genuine and is the best path for a country that is moving towards the European Union.
The social and political changes that have taken place in Montenegro in recent years are a positive sign not only for the EU, but also for the country's neighbours. The Montenegrin Government has also won plaudits from the UN over the broad spectrum of problems it has managed to address. According to the United Nations Development Programme report, Montenegro is capable of fulfilling the Millennium Development Goals, including the eradication of poverty, universal primary education and a reduction in infant mortality, by 2015.
Montenegrin premier, Igor Lukšič, stated during his recent visit to Brussels that Montenegro's priorities are EU and NATO membership. I therefore personally consider Montenegro's efforts enormously important, and I fully support the assistance and aid which the EU is providing to the country, and I believe that this country will join the EU in the near future.
(IT) Madam President, Commissioner, ladies and gentlemen, although some excellent results have been achieved so far on the road towards European integration, there remain some gaps in fundamental areas for the development of a democratic system and full confirmation of the rule of law.
Despite the progress made with the amendments to the legislation on criminal procedures and other primary laws, some aspects are still substantially behind schedule. I refer, in particular, to the urgent need to ensure the responsibility and efficiency of the judiciary, as well as its transparency, not to mention that of the public prosecutor's office, and their independence from political interference.
To that end, substantial changes are needed to the system for appointing judges and public prosecutors, putting an end to the practice whereby their appointments only take place in parliament and within the government.
Lastly, (...) to improve access to justice and to free legal assistance.
(RO) Madam President, Montenegro's gaining of accession candidate country status is the upshot of the open door policy promoted by the European Union, which has had a beneficial impact not only in Eastern Europe but also in the Western Balkans, as in this case. Montenegro is at the start of a journey which will neither be easy nor simple, but it has a prospect of accession and a road map, and it can benefit from the experience of the countries in the region which have completed the path of accession not very long ago. It is important that the next country report is positive and allows accession negotiations to actually begin.
I believe that the European Union has successfully made a crucial contribution to the process of reconciliation in the former Yugoslavia. Once all the states formed from the disintegration of the Yugoslav Federation have been admitted to the European Union, this will also close the final wounds of a violent past, which is still an issue for the entire European community. I wish the Montenegrin nation every success in its efforts to modernise its country in order to meet the accession conditions.
(DE) Madam President, the expectation was that visa liberalisation for Serbia, Montenegro and Macedonia would encourage tourists and businesspeople to make greater use of this opportunity. Instead, we have seen an increase in economic migrants. In this context, information campaigns in these countries are undoubtedly important, so that we can make it clear that a visitor's visa is not the equivalent of asylum or a job in the EU. The fact that the EU had to exert pressure to close the so-called travel agencies which specialised in emigration to the EU demonstrates the lack of awareness of the problem. We will have to wait and see how effective the planned early warning system for mass movements relating to the Roma problem will be.
Many people seem to believe that their future does not lie in their home countries in the Balkans, such as Montenegro, but want to make use of their newly acquired freedom of travel to enter the EU illegally. However, they do not have the right to access Europe's social security systems.
It is important for Montenegro to make greater efforts to introduce EU standards in areas such as justice, combating corruption and protecting minorities, in order to establish a European perspective.
Member of the Commission. - Madam President, honourable Members, our discussion has proved productive in reconfirming the next steps necessary for Montenegro to achieve further progress on its European Union path. As acknowledged in the draft resolution we discussed today and in the Commission opinion of last November, Montenegro has achieved a lot but needs to deliver substantially more.
The country has now entered a decisive stage. Tangible results are needed in order for Montenegro to be able to move to the next stage of European integration. The momentum created by candidate status should not be lost; reforms should be pursued with determination. The objectives are well known: it is up to Montenegro to meet the required priorities and, once ready, to engage in the negotiation process. The pace of Montenegro's progress towards European Union membership depends on its own achievements, and that should explain my hesitation in prejudging an enlargement calendar as many of you have invited me to do. But I am positive that with our support, but mainly with the determination of its people, Montenegro can make real progress towards the European Union.
Madam President, Commissioner, ladies and gentlemen, first of all, I would like to thank you for this extremely fruitful discussion. It is encouraging to see that the European Parliament continues to support with all its heart Montenegro's European integration efforts. I would like to reassure you that the concerns and tasks you mentioned during this debate are on the agenda of the ongoing dialogue between the EU institutions on the European perspective of Montenegro, and we are making every effort to address them properly.
There have been multiple mentions and questions as to what happens in the time between the granting of candidate status and the commencement of the accession negotiations, that is, why we are not beginning the negotiations immediately, without delay. Perhaps you, too, are aware, and both the Commissioner and I have mentioned it, that now that Montenegro has obtained the status of candidate country, the Commission has set out conditions it must fulfil. There are seven such conditions, including the rule of law, taking action against organised crime, the fight against corruption, etc., and the Commission will evaluate the progress made in these areas, which will then be tabled before the Council in autumn, after which we will be able to decide whether we have reached a stage where we can launch the negotiations.
Once again, thank you for this debate and I believe that this, too, proves that the European Parliament is ready to send out a positive signal to the Western Balkans region. A signal which proves that the enlargement process is under way, that it still exists, and that it needs to be credible. This means that the progress made with each country in the region is based on a personalised approach and is performance-related. In the case of Montenegro, this refers to what has been said here; in the case of Serbia, it means that the answers to the questionnaire received have been prepared and will now be evaluated by the Commission; and in the case of Croatia, it means that the country must finish its homework and prepare in every possible way to ensure that the negotiations can be concluded during the term of the Hungarian Presidency. This way, the process remains credible and we can ensure that our immediate neighbours, these true European countries, remain on the right track, and that they will ultimately be able to join the EU once they have reached the appropriate stage of preparedness.
I have received one motion for a resolutiontabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday, 9 March 2011.